DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2019 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 16 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest generating a plurality of different light waves, each light wave having a known spectrum; shining each of the plurality of light waves on the array of sampling optical elements for a number of different times, each time from a known angle of incidence; for each light wave of known spectrum and at each known angle of incidence, recording the electrical signals output by the array of optical sensors in response to the light wave being shone on the sampling optical elements, to obtain a sensor output; and training the untrained deep learning model using the sensor output for all light waves and all angles of incidence as training inputs, and using the known spectra for all light waves as training labels, wherein each set of training input for all angles of incidence and a given light wave 

Regarding claims 2 – 5 and 7, claims 2 – 5 and 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 6, the prior art of record fails to teach or fairly suggest an array of sampling optical elements, each configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident light falling on the sampling optical elements as a function of wavelength to produce an altered light, wherein the optical properties of different sampling optical elements are different; an array of optical sensors, each disposed to receive the altered light from one of the sampling optical elements and to convert received light intensity to an electrical signal; and a trained deep learning model implemented by computing processors and memories, the deep learning model including an input layer, an output layer, and a plurality of hidden 

Regarding claims 8 - 10, claims 8 - 10 are allowed as being dependent from allowed independent claim 6.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest generating a plurality of different light waves, each light wave having a known spectrum; shining each of the plurality of light waves on one of the spatial pixels for a number of different times, each time from a known angle of incidence; for each light wave of known spectrum and at each known angle of incidence, recording the electrical signals 

Regarding claims 12 - 13, claims 12 - 13 are allowed as being dependent from allowed independent claim 11.

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest an imaging sensor formed of a plurality of identical spatial pixels, each spatial pixel including: an array of sampling optical elements, each configured to have optical properties that alter a reflectance, or a transmittance, or a spatial distribution of an incident 

Regarding claims 15 - 16, claims 15 - 16 are allowed as being dependent from 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokogawa (US PgPub No. 2014/0146207) teaches learning and processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/USMAN A KHAN/
Usman Khan
04/06/2021Primary Examiner, Art Unit 2696